EASTERBROOK, Circuit Judge,
dissenting in part.
I agree with the court’s disposition of Haywood’s First Amendment claim but not with its conclusion that Warden Hathaway can be personally liable for cold temperatures in his cell.
Haywood seeks to hold the warden directly (rather than derivatively) liable on the theory that he filed two grievances alerting the warden to the cold. But Iqbal concludes that knowledge is not enough.
[Respondent argues that supervisors] can be liable for “knowledge and acquiescence in their subordinates’ use of discriminatory criteria to make classification decisions among detainees.” Iqbal Brief 45-46. That is to say, respondent believes a supervisor’s mere knowledge of his subordinate’s [misconduct] amounts to the supervisor’s violating the Constitution. We reject this argument. Respondent’s conception of “supervisory *1034liability” is inconsistent with his accurate stipulation that [supervisors] may not be held accountable for the misdeeds of their agents. In a § 1983 suit or a Bivens action—where masters do not answer for the torts of them servants—the term “supervisory liability” is a misnomer. Absent vicarious liability, each Government official, his or her title notwithstanding, is only liable for his or her own misconduct.
556 U.S. at 677, 129 S.Ct. 1937. We applied this principle in Vance v. Rumsfeld, 701 F.3d 193, 203-05 (7th Cir. 2012) (en banc), when holding that notice to the Secretary of Defense about subordinates’ misconduct did not expose the Secretary to damages for failing to ensure that it stopped. The Secretary may be liable for unlawful policies but does not guarantee that lawful policies are carried out correctly. See also, e.g., Burks v. Raemisch, 555 F.3d 592 (7th Cir. 2009), which holds that prison officials who receive and respond to prisoners’ grievances do not become vicariously liable just because they fail to ensure that the grievances are properly redressed. Just as a prison’s warden in Illinois is responsible for all employees, 730 ILCS 5/3-6-2, so a Secretary of Defense has full authority over all of his subordinates. 10 U.S.C. § 113(b). Yet Vance held that insufficient to make the Secretary liable for failing to prevent their misconduct.
No one contends that Warden Hathaway had a policy that authorized, or even tolerated, subjecting prisoners to freezing temperatures. To the contrary, it is undisputed that, when he received Haywood’s first grievance, he directed one of the prison’s engineers to find out what was happening. The engineer told the warden that the temperature in Haywood’s cell was 75° F, and the warden then dismissed the grievance. If the engineer was lying, he might face liability, but it is impossible to see how the warden himself could be liable—and that conclusion would hold even if Iqbal had come out the other way and held that supervisors can be liable just because they know that subordinates are misbehaving. Haywood’s description of the blowers as “torture” does not add anything, because air movement at 75° is hardly an intolerable condition of confinement. And Haywood’s second complaint to the warden also does not add anything, not only because of Iqbal but also because the record shows that it did not reach the warden’s desk until March 9, 2010, the day that Haywood was returned to the general population. Nothing the warden did, or omitted, in response to the second grievance could have affected Haywood.
Prisoners need to sue the persons responsible for the conditions of which they complain. A warden is an easy target—his name is known, and it is easy to achieve service of process. But decisions such as Iqbal and Vance mean that liability rests with the people who injure prisoners; the top of a bureaucratic hierarchy is the wrong person to sue, unless the claim concerns the prison’s formal policies or other decisions that the warden took personally.
I do not read Iqbal or Vance as incompatible with Farmer, which did not address the question whether supervisors can be liable for failing to cure problems created or ignored by their subordinates. By contrast, Iqbal and Vance do address that situation. We observed in Vance that a supervisor does not become liable just because someone sends him a message notifying him that bad things are going on. That’s what plaintiffs alleged in Vance, and a panel held the allegation sufficient, but the en banc court held it legally insufficient. 701 F.3d at 203-05. (Part IV of Vance, which announces this conclusion, cannot be dismissed as dictum; it was an alternative holding. The fact that a court *1035gives two independently sufficient reasons for a disposition does not mean that each is dictum because the other would have sufficed; on that approach, the whole opinion could be dismissed as dictum.)
Vance shows that supervisors are entitled to delegate. The top of an organization must be able to allocate duties without being personally .liable if subordinates mess up.'Warden Hathaway delegated. He sent an engineer to diagnose the situation and fix any problem. The engineer reported that there was no problem. Haywood chose not to sue the engineer, the engineer’s subordinates, or the personnel who should have repaired any broken window, but Haywood’s choice cannot-.mean that the warden becomes personally liable for his subordinates’ inaction.or ineptitude.
My colleagues are among many federal judges who prefer an approach under which notice to a supervisor is enough to create personal liability. The Supreme Court encountered such an approach in Iqbal and disapproved it. When a panel of this court adopted that approach in Vance, the court took the case en banc and disapproved it. As my colleagues observe, decisions in other circuits have continued to impose supervisory liability when notice does not lead to a remedy. They cite Barkes v. First Correctional Medical, Inc., 766 F.3d 307, 320 (3d Cir. 2014), and Colwell v. Bannister, 763 F.3d 1060 (9th Cir. 2014), and might have added a citation to Turkmen v. Hasty, 789 F.3d 218, rehearing en banc denied, 808 F.3d 197 (2d Cir. 2015). Barkes has been reversed on immunity grounds, — U.S. —, 135 S.Ct. 2042, 192 L.Ed.2d 78 (2015), and the Justices did not tell us their view of the merits; Colwell concerned supervisors’ policies and not just failure to control subordinates, so its bearing on our dispute is doubtful; but Turkmen deals with both policy-creation and subordinate-control in one package.
The grants of certiorari in Turkmen set the stage for a new look at the question whether and when supervisors (including Hasty, a prison’s warden) can be liable for failing to prevent or rectify misconduct by guards and other subordinates. See Ziglar v. Turkmen, — U.S. —, 137 S.Ct. 292, 196 L.Ed.2d 211 (2016) (consolidated with Ashcroft v. Turkmen, — U.S. —, 137 S.Ct. 293, 196 L.Ed.2d 211 (2016), and Hasty v. Turkmen, — U.S. —, 137 S.Ct. 293, 196 L.Ed.2d 211 (2016)). The sort of dispute represented by Haywood’s Eighth Amendment claim is now in the hands of the Supreme Court. Turkmen may be decided on other grounds (the lead argument is that the Second Circuit erred in implying a Bivens remedy against supervisors, while § 1983 supplies an express remedy in our case), but even so Turkmen may reflect on the circumstances under which heads of organizations who are alerted to problems but don’t fix them can be liable for that failure. They ducked in Barkes, a summary reversal, but may conclude that resolution is due in Turkmen, which will be briefed and argued.-